Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. CN 106163917.
Referring to figs. 7 and 8, Chen discloses UAV configured similarly to that of the claimed invention comprising a battery module 560 arranged to face the bottom of fuselage (fig. 8).  Said battery module being connected via a connection base as in the claimed invention and as described in Chen’s summary reprinted here: 

“Further, the power supply device comprises a battery box which is set on the mounting base and is set on the battery box of the battery.
Further, the battery box comprising a box body and a connecting part is set on the box body; the batter is contained in the box body, said box body is connected with the mounting seat through the connecting part.”



Further, inasmuch as Chen is silent to the use of a circuit board, it remains that the presence of a circuit board is inherent, therefore, this feature does not patentably distinguish the claimed invention.
Chen additionally discloses a sensor module containing an ultrasonic sensor 9201 and vision sensor 9203, along with a camera or load 510 that is gimbaled and positioned as described in applicant’s claims 12-18.  Said camera further being capable of rotational movement via turntable 512.
With reference to claim 3, positioning the load along the roll axis is also considered inherent in that this would satisfy certain design considerations, i.e., positioning of the C of G and enhancing aerodynamics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as described above.
Although Chen does not specifically disclose a power switch, light indicator, or the load being slidably disposed, as in applicant’s claims 9, 10, 11, respectively, it remains that these features are well known and could have obviously been implemented in order to enhance operability, with expected results.  Therefore, the examiner takes official notice, and these features do not patentably distinguish the claimed invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.